                Case 3:20-cr-00032-JD Document 18 Filed 05/05/20 Page 1 of 3



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     ANGELA CHUANG
 3   Assistant Federal Public Defender
     19th Floor Federal Building - Box 36106
 4
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       Angela_chuang@fd.org
 7

 8   Counsel for Defendant WENGERD
 9
10                                 IN THE UNITED STATES DISTRICT COURT
11                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                        SAN FRANCISCO DIVISION
13

14       UNITED STATES OF AMERICA,                       Case No.: CR 20–032 JD
15                           Plaintiff,                  STIPULATION AND ORDER TO
                                                         CONTINUE
16               v.
17       ANTHONY JOHN WENGERD,
18                           Defendant.
19
20

21            The above titled matter is currently scheduled for change of plea on May 14, 2020. In

22   early March, the Governor of the State of California declared a public health emergency1 in

23   response to the spread of the Coronavirus Disease 2019 (COVID-19). The Centers of Disease

24   Control and Prevention (CDC) and other health authorities have advised people to take

25   precautions to reduce the exposure to COVID-19 and to slow the spread of the disease. An

26

27
     1
      See Governor Newsom Declares State of Emergency to Help State Prepare for Broader
28   Spread of COVID-19, https://www.gov.ca.gov/2020/03/04/governor-newsom-declares-state-of-
     emergency-to-help-state-prepare-for-broader-spread-of-covid-19/ (Mar. 4, 2020).
     STIPULATED ORDER
     WENGERD, CR 20–032 JD
                Case 3:20-cr-00032-JD Document 18 Filed 05/05/20 Page 2 of 3



 1   important part of the CDC recommendations is social distancing: keeping an appropriate
 2   physical distance between people, and particularly in public settings.2 A statewide shelter-in-
 3   place order remains in effect, and Bay Area counties recently extended local shelter-in-place
 4   orders through the month of May.3
 5            To ensure the health and safety of the defendant and others through social distancing,
 6   and in accordance with the Court’s General Order No. 72-2, the parties stipulate that the
 7   presently scheduled hearing shall be vacated and that the matter shall be set for change of plea
 8   on June 10, 2020 at 10:30 AM.
 9            The parties further stipulate that time should be excluded from computation under the
10   Speedy Trial Act until the next court date. The parties agree that the ends of justice served by
11   ordering this continuance outweigh the best interest of the public and this defendant’s right to a
12   speedy trial,and merits this exclusion of time. See 18 U.S.C. § 3161(h)(7)(A); N.D. Cal.
13   General Order 72-2. The Court may appropriately exclude time on ends-of-justice grounds.
14   The country’s public health interest in stemming the spread of COVID-19 outweighs the
15   interest of the “public and the defendant in a speedy trial.” § 3161(h)(7)(A); see also Furlow v.
16   United States, 644 F.2d 764 (9th Cir. 1981) (finding no Speedy Trial Act violation where the
17   district court granted an ends-of-justice continuance following the eruption of Mt. St. Helens).
18            The parties further stipulate that a failure to grant the requested continuance would also
19   unreasonably deny defense counsel the reasonable time necessary for effective preparation,
20   taking into account the exercise of due diligence because her ability to meet with her client and
21   review discovery are constrained by shelter-in-place and quarantine orders. §
22   3161(h)(7)(B)(iv).
23

24
     2
       See generally Centers for Disease Control and Prevention, Coronavirus (COVID-19),
25   https://www.cdc.gov/coronavirus/2019-ncov/index.html (updated frequently); California Dep’t
26   of Public Health,
     https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Immunization/ncov2019.aspx (updated
27   daily); see also Office of Governor, Executive Order N-25-20 (Mar. 12, 2020).
     3
       See Dominic Fracassa, Bay Area Shelter-in-Place Orders Will be Extended to End of May,
28   SAN FRANCISCO CHRONICLE, https://www.sfchronicle.com/bayarea/article/Bay-Area-counties-
     extend-coronavirus-stay-at-home-15229291.php (updated April 27, 2020, 7:41 PM).
     STIPULATED ORDER
     WENGERD, CR 20–032 JD
                                                      2
                Case 3:20-cr-00032-JD Document 18 Filed 05/05/20 Page 3 of 3



 1
                IT IS SO STIPULATED.
 2

 3                      May 1, 2020                      DAVID L. ANDERSON
                        Dated                            United States Attorney
 4                                                       Northern District of California
 5                                                                 /S
 6                                                       ELISE LAPUNZINA
                                                         Assistant United States Attorney
 7

 8
                       May 1, 2020                       STEVEN G. KALAR
 9
                       Dated                             Federal Public Defender
10                                                       Northern District of California

11                                                                 /S
                                                         ANGELA CHUANG
12                                                       Assistant Federal Public Defender
13
                                                 ORDER
14
              For the reasons stated above, the Court VACATES all appearances and CONTINUES
15
     this case to June 10, 2020 at 10:30 AM for change of plea.
16

17            The Court also finds that exclusion from the time limits applicable under 18 U.S.C. §

18   3161 of the period from May 14, 2020, through June 10, 2020, is warranted and that the ends of

19   justice served by the continuance outweigh the best interests of the public and the defendant in

20   a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court also finds that failing to exclude the time

21   from May 14, 2020, through June 10, 2020 would unreasonably deny defense counsel and the

22   defendant the reasonable time necessary for effective preparation, taking into account the

23   exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

24   IT IS SO ORDERED.
25

26   DATED:         May 5, 2020

27                                                               _____________________________
                                                                 HONORABLE JAMES DONATO
28                                                               United States District Judge
     STIPULATED ORDER
     WENGERD, CR 20–032 JD
                                                    3
